STOCK PURCHASE AND ACQUISITION AGREEMENT This "Stock Purchase and Acquisition Agreement" is being submitted this 26th day of March, 2010, by X9 GOLD DEVELOPMENT, INC., hereinafter "X9", a Delaware corporation, with a principal place of business located at 2 Chinmoy Avenue, Greenwich, CT 06830 to GOLDSPAN RESOURCES, INC., a Nevada Corporation, with a principal place of business located at 6260 Rainbow Drive, Suite 110, Las Vegas, Nevada 89118, hereinafter, "Goldspan", for purposes of stating the general terms and conditions of the transaction and a recommended time schedule for the funding and testing of gold to enhance the milling process operation for a greater yield recovery using conventional mining technology which is based on technology proprietary to X9 as defined in the B9 licensing agreement, a conformed copy of which is appended hereto as Appendix and referred to in 1) below, hereinafter the "Technology" upon the terms and conditions that will be incorporated into an expanded definitive Agreement outlined as follows: 1. In accordance with terms as follows, Goldspan agrees to fund the test and development phase of the Technology which Technology is defined in that certain LICENSE AGREEMENT made between X9 and B9 PLASMA, INC., a Delaware corporation, with an office located at 1001 Friendship Lane, Cherry Hill, New Jersey 08002, hereinafter "B9", dated August 28, 2009: The goal of the technology is develop and market a device (system) that will produce the cost savings to mining operations as well as to increase output yields. a) Goldspan and/or its designee will acquire Seventy Five (75) shares ofX9's common stock from X9, that will represent seven and one half percent (7.5%) of X9's total authorized, issued and outstanding stock, upon the signing of the Agreement for the amount of $5,000 per common share or for the aggregate amount of $375,000 that will be purchased and paid for by Goldspan from X9 as follows: i) Goldspan shall initiate a Private Placement Memorandum ("PPM") that will provide, among other items, an allocation of funds that will provide for the initial acquisition price of the 7.5% of X9. Funding of the PPM shall be within 120 days of the signing of this Agreement. ii) In addition, the PPM shall provide for funds of up to $2,000,000 to provide for the development of the 1 ton per hour next generation of processing development. Said funds to be spent in accordance with a mutually agreed to budget. iii) During the raise of the funds, Goldspan shall complete a physical review of the laboratory facility, observe the preparation of a test sample, observe the processing of a test sample, and shall have the opportunity to ask relevant questions about the process and technology. iv) Based on the tests to be observed by Goldspan management, Goldspan shall also receive the assay reports resulting from the testing. v) Upon the execution of the Agreement, Goldspan's and/or its designee's purchase of the seventy five (75) shares is subject only to the funding of the PPM and the shares of X9 purchased shall be retained by Goldspan or its designee and'X9 will have no duty to refund any portion of the $375,000 as a result of Goldspan's and/or its designee's investment in the common stock ofX9. 2. X9 agrees to perfonn testing to validate the Technology as follows: a) X9 shall test up to ten (10) gold ores and tailings. The tests shall demonstrate the ability of the technology to reduce ore with a majority of 150 micron size or more to a state in which 85 % of the ore is 35 microns or less. Goldspan and X9 shall use their collective efforts to provide all samples. X9 may reject a sample for testing at its sole discretion. (for example: Material may not have sufficient gold and/or be too contaminated to test inB9 laboratory, etc.) b) The test shall be deemed successful if eight of the ten test produce the following: i) 85% of the material is milled below 35 microns, and ii) 85% of the material tests at 85% in an independent Aqua Regia assay. Goldspan shall have the right to review B9 protocols, test results and assay certificates, which assay certificates will be obtained from ALS Chemex or a substantially similar independent lab. 3. Tax-free stock-for-stock transfer: Conditioned upon Goldspan having completed the purchase of X9's common stock, havingfully remitted all payments and all and the assay certificates obtained from ALS Chemex or a substantially similar independent lab being delivered by X9 to Goldspan, all the issued and outstanding (not to exceed 1,000 shares upon the exchange date) shares of common stock held by X9 shareholders shall be exchanged for Goldspan common shares at an exchange rate of 10,000 Goldspan common shares for each X9 common share. This will represent the exchange of 9,250,000 commons shares of Goldspan for the 92.5% of the outstanding shares of X9 as Goldspan will already have a 7.5% ownership interest. The shares shall be unregistered shares and subject to such applicable restrictions related to being unregistered shares. 4. Stock Purchase and Acquisition Agreement: This Stock Purchase and Acquisition Agreement will be construed as a finn Agreement asstated under 1 A i above for the purchase . of the 75 shares of X9 and the common stock exchange under 3 above once all conditions are met as stated. It is acknowledged that since, Goldspan is a public Company it has to report this Agreement to die SEC in the fonn of an 8-K and further Goldspan will be entitled to make a press release as to this Agreement regardless as to whether a definitive Agreement is reached per 5 below. 5. Definitive Agreement: Promptly after the execution of this Stock Purchase and Acquisition Agreement, for a period of not longer than forty-five (45) days, Goldspan and X9 will endeavor to fonnalize this document into a definitive Agreement which shall, among other items, include a full budget to develop and build a fully functioning unit capability of processing approximately 1 ton per hour of milling process. 6. Brokerage/Finder Fees: X9 and Goldspan hereby warrant that there are no brokerage person(s) or entity(ies) that will be paid a commission/finder's fee or due a commission/finder's fee for this transaction or upon the settlement and closing of this transaction. Goldspan and X9 mutually agree to indemnify, defend and hold harmless the other against brokerage/finder fee claims. 2 7. Expiration: Upon Goldspan's funding of the initial purchase of X9 common shares, Goldspan will have the absolute right to proceed with the stock exchange of Goldspan common shares for the common shares of X9 under 3 above regardless as to whether or not there is a definitive agreement. Goldspan shall provide to X9 its intent to exercise the exchange of shares within 30 days of the completion of 1 and 2 above. Once the election is made for the exchange of common shares, both parties shall work diligently to complete the exchange in order to comply with any provisions that may be required under SEC rules and regulations. 8. Counterparts: This Stock Purchase and Acquisition Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which together shall constitute one in the same instrument. A facsimile production of any signed counterpart of this Stock Purchase and Acquisition Agreement shall be binding upon the parties. By the signatures of X9 and Goldspan, X9 and Goldspan hereby consent to the terms and provisions of this Letter of Intent. This Agreement is subject to X9 and Goldspan ratification by their respective Board of Directors within 3 days of execution of this Agreement. “X9”
